TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00726-CV



   Appellant, Free Sacred Trinity Church//Cross-Appellants, Bastrop Central Appraisal
                   District and Bastrop County Appraisal Review Board

                                               v.

   Appellees, Bastrop Central Appraisal District and Bastrop County Appraisal Review
                   Board//Cross-Appellant Free Sacred Trinity Church


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
        NO. 23,343, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have informed the Court that they no longer wish to pursue their appeals.

We dismiss the parties’ appeals on appellant’s unopposed motion.




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: February 17, 2006